COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER

Appellate case name:        Jesus Jose Lacer v. The State of Texas

Appellate case number:      01-17-00267-CR

Trial court case number: 44479

Trial court:                33rd District Court of Burnet County

       Appellant, Jesus Jose Lacer, has filed a motion to supplement the appellate record with
Defendant’s sealed Exhibits 2 and 3. The Court has also determined that certain exhibits, marked
by the official court reporter as follows, were not included as part of the reporter’s record
forwarded to this Court on appeal.

            1. Defendant’s sealed Exhibit 2 (video recording containing pornographic material);
            2. Defendant’s sealed Exhibit 3 (video recording containing pornographic material).

        Accordingly, we grant appellant’s motion and direct the District Clerk of Burnet County
or the court reporter, if the exhibits are still in her possession, to deliver to the Clerk of this Court
the original above described sealed exhibits. See TEX. R. APP. P. 34.5(c), 34.5(f), 34.6(d), 34.6(g).
The District Clerk of Burnet County or the court reporter should also include a copy of the trial
court’s order sealing Defendant’s Exhibits 2 and 3.

        The Clerk of this Court is directed to receive, maintain, and keep safe the original sealed
exhibits; to deliver them to the justices of this Court for their inspection; and, upon completion of
inspection, to return the originals of the above described sealed exhibits to the District Clerk of
Burnet County.

        The sealed exhibits shall be filed in the First Court of Appeals within 5 days of the date
of this order.
      It is so ORDERED.


Judge’s signature: /s/ Terry Jennings
                   Acting individually  Acting for the Court

Date: November 21, 2017